DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim states there is failure of LBT, a candidate SS/PBCH block position is not used and the PDSCH is received on the resource region that overlaps with the candidate position.  However independent claim 1 states the PDSCH is not received on any resource overlapping with candidate SS/PBCH position regardless if the candidate block position is actually used or not.  Therefore this limitation is contradictory and unclear.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2019/0068348, hereinafter Nam) and in view of 3GPP paper “Enhancements to initial access procedure for NR-U” (R1-1902790 on 2/15/2019, hereinafter NTT).

Regarding clam 1, NTT discloses a method of receiving data by a user equipment (UE) in a wireless communication system the method comprising: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index for which SS/PBCH block transmission is configured (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);								but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor fully discloses wherein each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH block positions that are in Quasi-co-located (QCL) relationship.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  NTT discloses SS/PBCH block with same QCL assumption, QCL assumption for candidate SS/PBCH block positions, Section 2.1.  
Regarding claims 2, 6, 10, 14, 18 and 22, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, wherein based on the resource allocation of the PDSCH not overlapping with the SS/PBCH block transmission, the PDSCH is received in all allocated resource region (UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089], if the PDSCH does not overlap with SS/PBCH then the UE will receive the PDSCH),
Regarding claims 3, 7, 11, 15, 19 and 23, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, but not wherein an SS/PBCH block is actually transmitted only in a part of the plurality of candidate SS/PBCH blocks corresponding to each SS/PBCH block index.  NTT discloses candidate SS/PBCH block resources can be available for PDSCH, meaning not every candidate is transmitted, Section 2.2.
Regarding claim 5, Nam discloses a user equipment (UE, Fig. 3) used in a wireless communication system, the UE comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 						receiving a physical downlink control channel (PDCCH) that schedules a physical downlink UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);								but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;													nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor fully discloses wherein each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH block positions that are in Quasi-co-located (QCL) relationship.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  NTT discloses SS/PBCH block with same QCL assumption, QCL assumption for candidate SS/PBCH block positions, Section 2.1.  
Regarding claim 9, Nam discloses an apparatus for a user equipment (UE, Fig. 3), comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);						but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor fully discloses wherein each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH block positions that are in Quasi-co-located (QCL) relationship.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  NTT discloses SS/PBCH block with same QCL assumption, QCL assumption for candidate SS/PBCH block positions, Section 2.1.  
Regarding claim 13, Nam discloses a method of transmitting data by a base station (BS) in a wireless communication system, the method comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) and transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor fully discloses wherein each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH block positions that are in Quasi-co-located (QCL) relationship.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  NTT discloses SS/PBCH block with same QCL assumption, QCL assumption for candidate SS/PBCH block positions, Section 2.1.  
Regarding claim 17, Nam discloses a base station (BS, Fig. 2) in a wireless communication system, the BS comprising: at least one RF unit, at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) and transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor fully discloses wherein each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH block positions that are in Quasi-co-located (QCL) relationship.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  NTT discloses SS/PBCH block with same QCL assumption, QCL assumption for candidate SS/PBCH block positions, Section 2.1.  
Regarding claim 21, Nam discloses an apparatus for a base station (BS, Fig. 2), the apparatus comprising: at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor fully discloses wherein each SS/PBCH block index corresponds to a plurality of candidate SS/PBCH block positions that are in Quasi-co-located (QCL) relationship.  Nam does disclose the UE can assume SSBs with the same SSB index are QCL’ed, Para [0110].  NTT discloses SS/PBCH block with same QCL assumption, QCL assumption for candidate SS/PBCH block positions, Section 2.1.  
Regarding claim 25, Nam discloses the method of claim 1, but not wherein based on a failure of the LBT for performing the CAP on the unlicensed band: a candidate SS/PBCH block position is not used for the SS/PBCH block transmission, and the PDSCH is received on a resource region that overlaps with the candidate SS/PBCH block position.  NTT discloses transmitting SS/PBCH based on LBT results, Section 2.2, in this case a failed LBT and unused candidates can be used for PDSCH in Alt2, Section 2.2.
Regarding claim 26, Nam discloses the method of claim 1, but not wherein based on a success of the LBT for performing the CAP on the unlicensed band: a candidate SS/PBCH block position is used for the SS/PBCH block transmission, and the PDSCH is not received on a resource region that overlaps with the candidate SS/PBCH block position.  NTT discloses transmitting SS/PBCH based on LBT results, Section 2.2, in this case a successful LBT and PDSCH is rate match around the candidates in Alt1, Section 2.2.


Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the independent claims and argues the references do not disclose the amended limitations.  Applicant arguments against Nam, Chen and Bachu are moot in view of the NTT reference. 													Applicant argues the office has not established the prior art status of NTT, as NTT is dated at Feb 25-Mar 1, 2019.  Applicant argues over the February 15, 2019 date given by the office, arguing NTT was not made available at that date.  Applicant further relies on the wayback machine as evidence.		
How can I determine when a meeting contribution document (TDoc) became publicly available?

TDoc numbers start to be allocated some weeks before a 3GPP meeting; the authors then create them and they or the group’s secretary uploads them to the public file server as soon as possible. Some may have been distributed to the group’s members in draft form for review, using the email exploder, in advance of the final version becoming available, and for some groups, it is normal to distribute even the final TDoc via the exploder, from where the secretary picks it up and copies it to the public server.
From https://www.3gpp.org/ftp/TSG_RAN/WG1_RL1/TSGR1_96/Docs the R1-1902790.zip filed was uploaded on  2019/02/15 10:59.  The NTT reference was uploaded on the public server on February 15th, 2019 and therefore was publically available at that time as well.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461